United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS             May 29, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                           No. 02-50932
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KHALEEL NA’IM SHAKUR, also known as
Khaleel Shakur,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-66-1
                       --------------------

Before KING, Chief Judge, and DEMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Khaleel Shakur challenges his guilty-plea conviction and

sentence for conspiring to make, utter, or possess a counterfeit

security of an organization.   He asserts for the first time on

appeal that the factual basis was insufficient to establish that

he had agreed to join a conspiracy.    He has not shown that the

district court committed plain error in accepting his guilty


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50932
                                  -2-

plea, as Shakur’s admissions establish the elements of a

conspiracy.     See United States v. Angeles-Mascote, 206 F.3d 529,

530 (5th Cir. 2000).

     Shakur contends, also for the first time on appeal, that

during his rearraignment proceeding the district court violated

FED. R. CRIM. P. 11 in three separate instances.   He maintains

that the court did not explain the nature of the charge to him,

in violation of FED. R. CRIM. P. 11(c)(1); did not adequately

explain the effect and operation of supervised release, pursuant

to FED. R. CRIM. P. 11(c)(1); and did not ask him whether his

willingness to plead guilty resulted from discussions between his

attorney and the Government, pursuant to FED. R. CRIM. P. 11(d).

He has not established that these omissions constituted plain

error.   See United States v. Vonn, 535 U.S. 55, 122 S. Ct. 1043,

1046 (2002).

     Shakur maintains that the district court abused its

discretion in departing upward at sentencing to impose a sentence

of 60 months.    The district court concluded that the upward

departure was warranted based upon the underrepresentation of

Shakur’s criminal history and the likelihood that he would commit

more crimes in the future.     See U.S.S.G. § 4A1.3, p.s.   The

court’s explanation of its reasons for departure includes an

implicit explanation for the rejection of intermediate

categories.     See United States v. Lambert, 984 F.2d 658, 663 (5th

Cir. 1993)(en banc).    The degree of the departure was reasonable.
                            No. 02-50932
                                 -3-

See United States v. Daughenbaugh, 49 F.3d 171, 174-75 (5th Cir.

1995).   The district court did not abuse its discretion in

departing upward.    See United States v. McKenzie, 991 F.2d 203,

204 (5th Cir. 1993).   Consequently, the judgment of the district

court is AFFIRMED.